Citation Nr: 1143092	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-36 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for hearing loss in the left ear prior to August 31, 2007.


REPRESENTATION

Veteran represented by:	Joseph M. Bredehoft, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and G.D.


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1944 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision in which the RO found that a December 1946 decision contained clear and unmistakable error, and as such established service connection for hearing loss in the left ear, rated as noncompensable, effective March 18, 1946.  See 38 C.F.R. § 3.105(a) (2009).  The Veteran perfected an appeal with regard to the noncompensable rating assigned.  This claim was before the Board in December 2009 and was remanded for further development.  Then, in June 2010, the Board issued a decision denying entitlement to an initial compensable rating.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (CAVC). The CAVC issued an Order granting a Joint Motion for Remand in January 2011 vacating the June 2010 Board decision and remanding the case for further proceedings consistent with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In October 2011 the Veteran's attorney representative submitted additional evidence in support of the Veteran's claim.  The attorney representative indicated the Veteran would not be waiving his right to have the Agency of Original Jurisdiction review the newly submitted evidence and requested that the Veteran's claim be remanded.  




Accordingly, the case is REMANDED for the following action:

                        After undertaking any additional development that
                        is deemed, by the RO, readjudicate the issue of entitlement
                        to an initial compensable rating for hearing loss in the
                        left ear prior to August 31, 2007, in light the applicable
                        legal criteria, based upon all of the pertinent evidence of
                        record, including the additional evidence received since
                        the issuance of the March 2010 supplemental statement
                        of the case (SSOC), to specifically include the newly
                        submitted VA treatment record dated in August 2011.
                        If the benefit sought on appeal remains denied, furnish
                        the Veteran and his attorney representative an appropriate
                        SSOC and afford him an opportunity to respond before the
                        file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


